Citation Nr: 0329451	
Decision Date: 10/29/03    Archive Date: 11/05/03

DOCKET NO.  95-05 749A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for a left foot 
disorder, claimed as secondary to service-connected right 
knee disability.  

2.  Entitlement to service connection for a right foot 
disorder, claimed as secondary to service-connected right 
knee disability.  

3.  Entitlement to service connection for a right ankle 
disorder, claimed as secondary to service-connected right 
knee disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B.E. Jordan, Counsel
INTRODUCTION

The veteran had active military service from November 1961 to 
March 1966.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in New York, New York.  

The claims for service connection for a left and right foot 
disorder will be addressed in the remand section of this 
decision.  

Finally, the Board notes that in a statement in support of 
claim from the veteran dated in January 2001 and statements 
from the veteran's representative dated in February 2002 and 
October 2003, raise claims for an increased rating for the 
veteran's service-connected left and right knee disabilities.  
Although the RO adjudicated the right knee and back 
disabilities in a rating action March 2003, it does not 
appear that the left knee disorder has been adjudicated and 
thus, remains pending.  


FINDING OF FACT

The medical evidence shows that the veteran does not have a 
right ankle disorder. 


CONCLUSION OF LAW

Service connection for a right ankle disorder is not 
warranted.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.310(a) (2003).  




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act

The November 9, 2000, enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002), prescribed VA's duties 
to notify claimants for VA benefits of forms and information 
necessary to submit to complete and support the claim, to 
provide necessary forms, and to assist the claimant in the 
development of evidence.  VA has promulgated regulations 
implementing the VCAA.  38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2003).

VA must provide forms necessary to prosecute a claim for VA 
benefits.  The veteran filed a claim for service connection 
for in February 1993.  There is no issue as to provision of a 
form or instructions for applying for the benefits.  
38 U.S.C.A. § 5102 (West 2002); 38 C.F.R. §§ 3.150, 
3.159(b)(2) (2003).

VA must notify the veteran of evidence and information 
necessary to substantiate his claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b)(2003); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

In a letter dated in September 2002 and a supplemental 
statement of the case dated in May 2003, VA informed the 
veteran of his and VA's responsibilities and duties in 
developing his claim in accordance with the VCAA.  As to VA's 
responsibilities, the veteran was informed that VA would help 
him obtain such things as medical records, employment 
records, or records from other Federal agencies.  The veteran 
was also informed that a VA examination or opinion would be 
provided if necessary.  The veteran was told that he must 
provide enough information about those records so that the 
documents could be requested; however, the veteran was told 
that it was his responsibility to make sure that VA received 
those records.  In addition, the veteran was asked to furnish 
the name of all medical care providers, both VA and private, 
who had treated him.  In addition, the veteran was asked to 
provide any private treatment records in his possession.  In 
the supplemental statement of the case, the veteran was also 
provided the implementing regulations of the VCAA.  
 
VA has discharged its duty to notify the veteran of the 
evidence and information necessary to substantiate his claim.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), 
(d)).  Such assistance includes making every reasonable 
effort to obtain relevant records (including private medical 
records and those possessed by VA and other Federal agencies) 
that the claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain.  38 U.S.C.A. § 5103A(b) 
and (c) (West  2002); 38 C.F.R. § 3.159(c)(1-3)).  All 
service medical records, VA medical records, and private 
medical records pertinent to the matter at issue have been 
obtained.  In addition, the veteran submitted private medical 
records in support of his claim.  VA has discharged its duty 
to obtain evidence on the veteran's behalf.

Assistance shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4)).  
VA afforded the veteran examinations in March 1994, December 
1998, and December 2002.  The examination reports contain 
adequate opinions and diagnoses pertinent to the claim at 
issue.

There is no indication in the claims file that additional 
evidence exists that would be required to adjudicate the 
claim.  Consequently, this case does not trigger VA's duty to 
notify the veteran of a failure to obtain evidence from any 
source.  38 U.S.C.A. § 5103A(b)(2) (West 2002); 38 C.F.R. § 
3.159(e).

Thus, the Board sees no areas in which further development 
may be fruitful. 
The RO has notified the veteran of the requirements of the 
VCAA and its implementing regulations by SSOC, and those 
requirements have been substantially met by the RO.   

II.  Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2003). 

Service connection may be granted for disability that is 
proximately due to or the result of a service-connected 
disability.  38 C.F.R. § 3.310(a) (2003).  In Allen v. Brown, 
the Court held that "when aggravation of a veteran's non-
service-connected condition is proximately due to or the 
result of a service-connected condition, such veteran shall 
be compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to aggravation."  Allen v. Brown, 7 Vet. App. 439, 448 
(1995) (en banc).

With chronic disease shown as such in service (or within the 
presumptive period) so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  Continuity of symptomatology is required where a 
condition noted during service or in the presumptive period 
is not, in fact shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, a showing 
of continuity after discharge is required to support the 
claim.  38 C.F.R. § 3.303(b).  

Service connection may be granted for any disease or 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

The veteran claims that he is entitled to service connection 
for a right ankle disorder.  Specifically, the veteran 
asserts that the developed a right ankle disorder as a result 
of his service-connected disability.  The Board notes that 
the RO denied the claim on a direct and secondary basis.  

Service medical records reflect complaints of right ankle 
pain; however no diagnosis was registered.  Likewise, post 
service medical records are negative for a current diagnosis 
of a right ankle disorder.  Specifically, VA x-rays of the 
right ankle dated in February 1994 showed no abnormality of 
the right ankle.  In addition, the report of a VA examination 
dated in December 1998 was negative for clinical findings or 
diagnosis of a right ankle disorder.  The examiner reported 
that the veteran's ankles were normal.  

The Board notes that the VA examiner in February 1994 opined 
that the veteran's service-connected right knee disorder was 
attributable to a right ankle disorder.  However, that 
opinion has no probative value because it is in opposition to 
a contemporaneous x-ray of the right ankle which showed no 
bone or soft tissue abnormality.  Neither the evidence 
obtained in 1994 nor any since establishes that that the 
veteran has a right ankle disorder.  In the absence of a 
current diagnosis of a right ankle disorder, the veteran's 
claim for service connection either on a primary or secondary 
basis is not valid.  See Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  Service connection is not warranted.  


ORDER

Service connection for a right ankle disorder is denied.  


REMAND

As to the claims for service connection for a right and left 
foot disorder, the veteran asserts that he has a bilateral 
foot disorder as a result of his service-connected right knee 
disability.  In that connection, the Board is of the view 
that VA examinations as noted below are warranted to obtain 
an opinion to resolve this question.  VA is responsible for 
providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary to 
make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 
C.F.R. § 3.159(c)(4)).  

Service medical records dated in December 1961 reflect that 
the veteran was diagnosed as having third degree bilateral 
pes planus, asymptomatic, and that the veteran complained of 
foot problems later that month.  In July 1964, the veteran 
complained of edema and a dull aching pain in both feet.  The 
discomfort was relieved by rest.  

X-rays of the left foot dated in February 1994 revealed 
moderate degenerative changes of the 1st metatarsal 
phalangeal joint and small heel spur.  Thus, the Board is of 
the view that a VA examination and opinion are warranted to 
determine the nature and etiology of the veteran's left foot 
disorder.  

As to the right foot, the Board notes that the x-ray of the 
veteran's right ankle in 1994 revealed a small plantar heel 
spur.  The record does not show that an examination of the 
right foot has been administered.  Because the veteran was 
diagnosed with bilateral pes planus during service, the Board 
finds that a VA examination and opinion are necessary to 
determine the nature and etiology of a right foot disorder, 
if present.  

Accordingly, the case is remanded to the RO for the 
following:  

1.  The RO should provide the veteran a 
VA orthopedic examination for the purpose 
of determining the nature and etiology of 
any left and right foot disorders found 
to be present, including pes planus.  The 
examiner should be provided the claims 
file for review prior to the examination.  
All indicated studies should be 
conducted.  

a.  As to the left foot, the examiner 
provide an opinion regarding the etiology 
of any disorder found by addressing the 
following question: is it more likely 
than not (i.e., probability greater than 
50 percent), at least as likely as not 
(i.e., probability of 50 percent), or 
less likely than not (i.e., probability 
less than 50 percent) that any disorder 
of the left foot was caused or aggravated 
(i.e. increased in disability) by the 
veteran's service -connected right knee 
disability.  

b.  As to the right foot, the examiner 
should provide an opinion regarding the 
etiology of any disorder found by 
addressing the following question: is it 
more likely than not (i.e., probability 
greater than 50 percent), at least as 
likely as not (i.e., probability of 50 
percent), or less likely than not (i.e., 
probability less than 50 percent) that a 
right foot disorder was caused by or 
(i.e. increased in disability) by the 
veteran's service-connected right knee 
disability.  

2.  Thereafter, the RO should review the claims 
file and ensure that all necessary notice and 
development has been undertaken.  If any 
development is incomplete, undertake 
appropriate corrective action.  Stegall v. 
West, 11 Vet. App. 268 (1998).  

3.  Then, the RO should then readjudicate the 
claims for service connection for a left and 
right foot disorder, claimed as secondary to 
service-connected right knee disorder.  

4.  If the claims remain denied, the veteran 
and his representative should be furnished an 
appropriate supplemental statement of the 
case and given the opportunity to respond.  
Thereafter, the case should be returned to 
Board for further appellate consideration, if 
appropriate.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



